Citation Nr: 1454518	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for trigger fingers on both hands.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Alabama.  The RO in Atlanta, Georgia currently has jurisdiction of the claim.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the proceeding has been associated with the Virtual VA claims file.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has bilateral carpal tunnel syndrome causally related to, or aggravated by, service.

2.  The most probative evidence of record is against a finding that the Veteran has trigger fingers causally related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for trigger fingers on both hands have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) were furnished to the Veteran in a letter dated in April 2010.  The issues were most recently adjudicated by the RO in October 2014.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, private treatment records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a contracted VA examination in December 2012.  After the Board's June 2014 remand, an addendum medical opinion was obtained in July 2014.  The examination and the medical opinion are adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations.  The addendum opinion offered well supported opinions based on consideration of the full history of the Veteran.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for certain listed chronic diseases, which includes carpal tunnel syndrome, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).




III.  Analysis

The Veteran contends that his bilateral carpal tunnel syndrome and trigger fingers began in service.  He has claimed that they resulted from cold weather injuries suffered during training.  He has also claimed, specifically at the Board hearing in May 2013, that his claimed hand disabilities were the result of "hands on working with high explosives, cannon and a whole lot of manual work."  He asserted that he "kept hurting [his] hands throughout [his] service career."

The service treatment records (STRs) are silent for conditions related to the Veteran's hands or fingers.  There are no STRs showing complaints, treatment, or diagnosis of carpal tunnel syndrome or trigger fingers during service.  There is no separation examination report in the claims file.

There are VA treatment records that show diagnosis and treatment for carpal tunnel syndrome and trigger fingers since 2010.  However, those records do not provide an opinion on etiology.  There are private treatment records from "Dr. C.D.T." that document bilateral hand conditions dating to March 2009.  There are other records from "Dr. D.S.W." that show the Veteran has complained of bilateral carpal tunnel syndrome since 2004.  Finally, the earliest private records are from "Dr. B." and they show that the Veteran complained of thumb pain in February 1996.  He was diagnosed with trigger finger of his left thumb at that time.  Later, the Veteran underwent surgery for trigger finger.  None of the private treatment records provide an opinion on whether the Veteran's carpal tunnel syndrome or trigger fingers are related to service.

At the QTC examination the Veteran indicated that his carpal tunnel syndrome and trigger fingers were caused by cold weather injuries during service.  The examiner noted that the Veteran has "arthralgia or other pain" and "numbness" in both hands.  X-ray testing showed "osteoarthritis" in both hands.  The examiner noted that the STRs document a cold weather injury in January 1980 to the Veteran's feet.  The examiner noted that post-service treatment records show early DJD, bilateral carpal tunnel syndrome, and trigger finger in April 2010.

The examiner opined that the claimed conditions were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness."  The examiner provided the following rationale: "There is no medical record evidence of a cold weather injury to the [Veteran's] hands."  The examiner noted the history of bilateral carpal tunnel and trigger fingers, which began many years after service.  The examiner noted that the clear medical evidence is against a finding that a cold injury could cause the Veteran's hand complaints.

In the July 2014 addendum, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the following rationale: The Veteran "was originally seen by ["Dr. L."], QTC for the hand and cold injuries.  That exam was reviewed.  The [Veteran] stated that he did a lot of work with his hands in the service.  He had to load shells into the breach of the gun and take out hot canisters.  He also had a lot of lifting to do.  He had a cyst on the dorsum of one of his wrist which was aspirated and the cyst went away.  He first noticed carpal tunnel syndrome symptoms and triggering of the fingers in 2000, 20 years after leaving the service.  He did not note these problems in the service."  The examiner noted the one "trigger finger operation" the Veteran underwent.  The examiner opined that it "is less likely than not that his carpal tunnel syndrome and trigger fingers are related to service because of the 20 year gap between service and the onset of his current conditions.  Whatever repetitive trauma he might have experienced would have subsided long before the onset of his current conditions.  Cold injury does not cause carpal tunnel syndrome or trigger finger."

In his written statement from November 2011, the Veteran complained that his military service was not fully reviewed by the RO and he repeatedly explained that he suffered from cold weather injuries during service.  The Board does not dispute that the Veteran suffered a cold weather injury in service.  The issue is whether the cold weather injury has anything to do with his current conditions on appeal.  

In a letter dated in December 2011 dealing with his workman's compensation issue with the state of Georgia, the Veteran wrote that on "April 23, 2009, while entering data at my work station my left arm went dead, fingers started triggering and both hands experienced carpal tunnel."  In the same letter, the Veteran wrote that he had a "cold weather injury in the military service in 1978 and 1980."  He indicated that his hands and feet "froze while in training exercises."

The Veteran testified that he complained of hand pain during service.  The Board notes that review of the STRs, does not show any treatment or complaints of the hands or fingers.

The Board has considered the Veteran's assertions about the connection between his hand and finger conditions and service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issues in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In this case, the Board notes that the Veteran did not complain or seek treatment for carpal tunnel syndrome or trigger finger for nearly two decades after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service that do not mention either of these conditions to have greater probative value than subjective statements made many decades later.

The only competent medical opinions do not support a finding or service connection.  There is also no evidence that the Veteran suffered from carpal tunnel syndrome within one year of leaving active duty service.  The examiners both concluded that cold weather injuries, even if they occurred, would not have caused the Veteran's current conditions.  The second examiner also reported that repetitive use would not have caused the Veteran's conditions.  There are no contrary medical opinions.  Further, the examiners noted the Veteran's cold weather injury, the removal of the cyst on his left hand, and his treatment for carpal tunnel syndrome and trigger fingers after leaving service.  Yet, the opinions found that his conditions are not related to service.

There is no competent evidence of record which provides a link between the Veteran's active duty service and carpal tunnel syndrome or trigger finger.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claims of service connection.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for trigger fingers on both hands is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


